Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        August 11, 2020



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
    ERIC M. BACOLOD,                                               No. 53368-5-II

                        Appellant,

          v.
                                                             UNPUBLISHED OPINION
    WASHINGTON STATE DEPARTMENT OF
    CORRECTIONS,

                        Respondent.


         SUTTON, A.C.J. — This appeal arises from inmate Eric M. Bacolod’s Public Records Act

(PRA)1 requests to the Department of Corrections (DOC) for alleged PRA violations related to

three separate requests. Bacolod appeals the superior court’s dismissal of his PRA claims, arguing

that DOC violated the PRA when it (1) did not allow him to personally inspect electronic

documents at the prison where he was incarcerated, (2) failed to conduct a reasonable search for a

list of all inmates who downloaded songs from the album “Isis Makes a Porn” from the JPay, Inc.

messaging system, during the time period of January 1, 2010, to the date of his request, and (3)

failed to disclose or produce records in response to his request for every JPay message that had

been rejected as sexually explicit by DOC and the corresponding mail rejection notice for a seven

year period. Bacolod also objects for the first time on appeal to DOC’s cost bill. Bacolod requests

an award of appellate attorney fees.



1
    Ch. 42.56 RCW.
No. 53368-5-II


       The DOC argues that it did not violate the PRA because (1) it provided Bacolod with

physical copies of the documents he wanted to review electronically and it does not have a duty to

allow him to personally inspect the records at the prison where he is incarcerated, (2) it is not

obligated to provide records that do not exist, and (3) Bacolod’s request for sexually explicit JPay

messages did not seek identifiable public records. Regarding its cost bill, the DOC argues that

Bacolod has waived any objection because he did not object below or file a motion to reconsider

the costs. DOC further argues that if Bacolod does not prevail on appeal, he is not entitled to an

award of appellate attorney fees and costs.

       We hold that DOC did not violate the PRA, reject Bacolod’s untimely challenge to DOC’s

cost bill, deny his request for appellate fees and costs, and affirm the superior court’s dismissal of

his PRA claims.

                                              FACTS

                                      I. BACKGROUND FACTS

       The DOC’s public records disclosure process is outlined in chapter 137-08-WAC. WAC

137-08-090(1) states that

       [a]ll requests for the disclosure of a public record, other than requests by
       incarcerated individuals for inspection of their health record or central file must be
       submitted in writing directly to the Department of Corrections Public Records
       Officer at P.O. Box 41118, Olympia, WA 98504 or via email at
       publicdisclosureunit@doc1.wa.gov identifying the record(s) sought with
       reasonable certainty.

This requirement is also outlined in DOC’s Policy 280.510 Public Disclosure of Records. The

term “central file” is a term that is used by the DOC “to refer to a physical file of documents with

records related to an offender’s incarceration.” Clerk’s Papers (CP) at 106-07. For individuals




                                                  2
No. 53368-5-II


who are currently incarcerated, their central files are maintained at the prison where they are

housed.

                                 II. BACOLOD’S PRA REQUESTS

A. PRU – 47690: ALL ELECTRONIC FILES ABOUT BACOLOD

       On June 20, 2017, the DOC received a request from Bacolod that sought

       [t]he entire and any and all electronic files of myself (Eric Bacolod #760310) that
       has been and is currently maintained by The Washington State Department of
       Corrections (i.e. all information about me (Eric Bacolod #760310) found in OBITS;
       OMNI; LIBERTY; ON-BASE; and any other electronic file, format, or database).

CP at 128. This records request was assigned DOC tracking number PRU-47690.

       After timely acknowledging Bacolod’s records request, the DOC made records available

to Bacolod. Bacolod refused to pay for the records because he insisted that he should be allowed

to personally inspect the electronic version of the records. The DOC informed Bacolod that it

could not facilitate electronic inspection because he was incarcerated and the records requested

were not contained in his central file or medical file. After receiving no further correspondence

from Bacolod on this request, the DOC administratively closed the records request for

nonpayment.

       The DOC’s handling of this records request was consistent with its policy regarding

inspection of electronic records. The DOC’s process that allows inmates to inspect only physical

copies of their central and medical files is intended to allow the DOC to respond to public records

requests without interfering with its main function of supervising inmates and individuals on

community custody. To allow review of any electronic file or other files that inmates may want

to inspect would not allow the DOC to carry out its necessary functions. Additionally, allowing




                                                3
No. 53368-5-II


offenders direct access to electronic systems would violate the DOC’s information technology

policy as well as the State’s information technology policy. Offenders are not given access to the

internet and their contact with the outside world is carefully monitored because of concerns that

inmates will attempt to contact victims or engage in illicit activity. Inmates’ use of portable storage

devices is also carefully monitored to reduce the risks to safety and security created by offenders

accessing such technology. The DOC’s public records procedures promote important security

interests.

        Despite the restrictions that are in place, the DOC has dealt with multiple situations in

which offenders have used portable storage devices to attempt to compromise DOC computers.

Such circumstances include a situation in 2018 where inmates were discovered with portable

storage devices that contained hacking software and computer code writing programs that gave

them the ability to defeat computer security protocols and download unauthorized media to JPay

media players.

B. PRU – 48397: LIST OF INMATES WHO DOWNLOADED “ISIS MAKES A PORN”

        The DOC contracts with a private vendor, JPay, Inc., to provide services to offenders,

including e-messaging, video visitation, and music downloads. Under the contract, JPay owns the

recording media and that term is defined as the data gathered as a result of JPay’s services. JPay

owns all of the servers on which the data is stored. When the DOC has a problem with a JPay

kiosk, the DOC contacts JPay and JPay sends a technician to the facility. Additionally, when an

offender or family member has a problem with the JPay system, they are referred to JPay.

        The DOC receives a commission from JPay. This commission is set by the contract. Any

commission paid to the DOC is paid into the Offender Betterment Fund. This fund provides



                                                  4
No. 53368-5-II


support for offender activities. The DOC receives a monthly report of the commissions paid by

JPay, but this report does not contain the names of individual songs or albums that any inmate

downloads. Because the DOC’s commission does not vary based on the name of the song or

album, the DOC does not have any use for information about the specific songs downloaded by

inmates.

       On July 27, 2017, the DOC received a public records request from Bacolod that sought “[a]

list of any and all offender’s [sic] who have downloaded any individual songs of or the entire

album titled, ‘Isis Makes a Porn,’ by Stephanie Love, from the WA State JPay system, during the

time periods of January 1, 2010, to the present time and date of this request.” CP at 140. This

request was assigned DOC tracking number PRU-48397 and was assigned to Public Records

Specialist Mara Rivera.

       The DOC acknowledged Bacolod’s records request within five days and sought

clarification about whether Bacolod was seeking records from a specific facility. Approximately

one month later, the DOC received a letter from Bacolod indicating that he would like any and all

records from any DOC facility. The DOC acknowledged Bacolod’s clarification of his request

and began searching for responsive records.

       On September 18, 2017, Rivera sent a routing slip to Shawn Coleman in Business Services

at DOC headquarters asking staff to search for responsive records. On October 23, Rivera resent

the routing slip to Julyette Prothero in Business Services because Shawn Coleman had been out

on leave for a period of time. On that same date, Prothero forwarded the records request to Fiscal

Services Analyst Karen Southwell also in Business Services. Southwell responded that Business

Services would not have responsive records and after receiving a follow-up response from



                                                5
No. 53368-5-II


Prothero, Southwell clarified that the request should be run through DOC’s investigations unit.

Prothero forwarded Southwell’s response to Rivera on the same day.

         On October 25, Rivera sent a response to Prothero and stated that she had been notified

that the DOC’s Trust Accounting Manager Dan Lewis would be knowledgeable of the records

being requested and that Lewis had provided records for requests similar to this in the past. Rivera

asked that Prothero check with Lewis.

         On October 30, Rivera sent a letter to Bacolod indicating that additional time was needed

to respond to his records request and that further response would be provided by December 13,

2017.

         On November 1, Lewis responded to Prothero and copied Rivera. Lewis stated that he did

not have access to the requested records. Lewis stated that he receives a monthly report of

commissions paid by JPay and attached an example of what he receives to his response.

         On November 6, Rivera sent a follow-up email asking Prothero and Lewis to confirm that

there was no one else who would be able to provide the requested records. Lewis responded on

the same day and said that he did not know whether investigations staff at DOC headquarters might

be able to see the level of detail that was being requested and recommended that Rivera forward

the request to Keith DeFlitch.2 That same day, Rivera sent an email to DeFlitch asking him

whether he was able to provide responsive records. DeFlitch responded that he did not have access

to the title of songs that offenders purchase and that he can only see the amount that they spend on

songs.




2
    Keith DeFlitch is employed by the DOC and the DOC’s primary contact with JPay.


                                                 6
No. 53368-5-II


          On December 13, Rivera sent Bacolod a letter indicating that the DOC had searched and

had not found any responsive records.

          At the merits hearing, Bacolod was unable to produce any admissible evidence that the

JPay system ever had an album entitled “Isis Makes a Porn.” Bacolod attempted to access the

album on his JPay player3 and was unable to do so. Bacolod’s belief in the existence of this album

was based on rumors that were “flying around” the inmate community. CP at 465. The superior

court found that “[the DOC] did not have a record that contained the information requested by Mr.

Bacolod.” CP at 395.

C. PRU – 49030: EVERY SINGLE JPAY MESSAGE THAT WAS REJECTED BY THE DOC AS SEXUALLY
EXPLICIT SINCE 2010 AND ASSOCIATED MAIL REJECTION NOTICES

          On September 1, 2017, the DOC received a public records request from Bacolod that

sought:

                 1. Any and all emails that were composed, sent or received by any WA
          state DOC offender, or any outside party, via the WA State DOC JPay system, that
          were rejected due to sexually explicit content, during the time period of January 1,
          2010, to the present date of this request.

                 2. Any and all mail rejection or mail restriction notices that were composed
          or issued as a result of composing, receiving, or sending, E-mail messages
          containing sexually explicit content, via the WA State JPay system, during the time
          periods of January 1, 2010, to the present date of this request.

CP at 161. This records request was assigned DOC tracking number PRU-49030 and was assigned

to Public Records Unit Specialist Cary Nagel.




3
 Inmates in DOC custody are able to purchase a tablet-like device to listen to music, type
messages, and play games.


                                                   7
No. 53368-5-II


       Inmates are permitted to send and receive JPay messages through a kiosk or a tablet-like

device. JPay messages that are sent by or to an inmate in the DOC’s custody are screened by DOC

mailroom staff pursuant to its mail policy. Some messages are automatically flagged by the JPay

system for further review by the mailroom staff. If a DOC employee determines that a message

should be restricted, the staff member will select an option in JPay to reject the message. The staff

selects an option from a dropdown menu that identifies the reason for the rejection and submits

the rejection. Once the rejection is submitted, the JPay system automatically generates a restriction

notice and it is sent to the offender. The DOC also has an appeal process for restricted JPays.

       On September 9, 2017, the DOC sent a letter to Bacolod acknowledging his records request

and that the request had been assigned tracking number PRU-49030. In this letter, the DOC

informed Bacolod that the requested records from the JPay system were not public records,

created, used, or maintained by the DOC and, therefore, were not disclosable under the PRA.

Bacolod did not follow up with this records request or otherwise seek clarification of this response.

       Regarding records request PRU-49030, the superior court found that:

       15. At the time of the request, the [DOC] did not have the ability to search for JPay
       messages based on the reason that a message was rejected, nor does it have such a
       capability today. Mr. Bacolod’s request essentially sought every single message
       that was rejected as sexually explicit as well as the corresponding rejection notice
       for the entire time that JPay has existed in the [DOC]. This request would have
       required the [DOC] to review every single JPay user’s account to see if JPays had
       been rejected and then determine the reason that the JPay was rejected;

       16. Due to the sweeping and vague nature of Mr. Bacolod’s request, this process
       would have been incredibly burdensome and almost impossible for the [DOC] to
       complete in a reasonable fashion. The request would have required the [DOC] to
       essentially research the reason for each rejection to determine if it was responsive;
       17. Mr. Bacolod’s incredibly broad, sweeping request lacked sufficient specificity
       to be a request for identifiable public records.




                                                 8
No. 53368-5-II


CP at 396. Bacolod does not assign error to these factual findings.

                                         III. PROCEDURE

       Approximately eleven months after Bacolod received the DOC’s final responses to PRU-

49030 and PRU-47690, Bacolod filed this lawsuit in August 2018. The DOC filed a counterclaim

requesting an injunction against Bacolod under RCW 42.56.565(2). The DOC’s injunction was

based on the nature of Bacolod’s requests, which sought a large volume of sexually explicit

information sent by and to inmates, as well as information about an album supposedly called “Isis

Makes a Porn.” The only explanation given by Bacolod for wanting to see these records is a

conclusory assertion that he purportedly wanted to demonstrate that DOC was arbitrarily censoring

the mail under the guise of information being sexually explicit. Notably, DOC had previously

obtained a permanent injunction under RCW 42.56.565(2) when this same explanation was given

by a group of Stafford Creek Corrections Center inmates who submitted 1,400 requests in 2015

and 2016 for JPay records. Additionally, Bacolod’s explanation is undermined by his statements

to a former inmate that appear to describe his JPay records requests as “golden.” CP at 537.

       After a PRA scheduling conference, the superior court concluded that it would wait to

decide the DOC’s counterclaim until after it had resolved Bacolod’s PRA claims. It entered a

scheduling order to that effect.

       In January 2019, the superior court held a merits hearing based on the declarations and

affidavits submitted to the court. The superior court concluded that the DOC did not violate the

PRA and dismissed Bacolod’s claims. The superior court concluded that (1) the DOC was not

required to facilitate personal inspection by Bacolod in response to his request for all electronic

records regarding himself, (2) the DOC did not violate the PRA in response to his request for all



                                                9
No. 53368-5-II


inmates who downloaded “Isis Makes a Porn” because the requested records were not public

records and the DOC did not have any records with that information, and (3) the DOC did not

violate the PRA in response to his request for the sexually explicit JPay messages and rejection

notices because the JPay messages themselves were not public records and Bacolod’s request was

not a request for identifiable public records.

       The superior court’s dismissal of Bacolod’s claims effectively rendered the DOC’s

counterclaim moot. The superior court entered a written order that reflected its ruling on March

22, 2019. The superior court had previously denied a motion for reconsideration filed by Bacolod

before the written order had been entered.

       The DOC filed a cost bill seeking costs related to Bacolod’s deposition, a filing fee, and

statutory attorney’s fees. Bacolod did not file any written objections to this cost bill. However,

the cost bill was never reduced to judgment by the clerk of the superior court.

       Bacolod appeals the superior court’s decision dismissing his PRA claims.

                                             ANALYSIS

       Bacolod claims that the DOC violated the PRA when it (1) did not allow him to personally

inspect electronic documents he requested, (2) failed to conduct a reasonable search for a list of

any and all offenders who have downloaded any individual song or the entire album titled, “Isis

Makes a Porn,” from the JPay system, during the time period of January 1, 2010, to the date of his

records request, and (3) failed to disclose or produce records in response to his request for sexually

explicit JPay messages between inmates and their family and friends. Bacolod also takes issue

with the DOC’s cost bill for the first time on appeal. The DOC argues that it did not violate the

PRA because (1) it provided Bacolod with physical copies of the documents he wanted to review



                                                 10
No. 53368-5-II


electronically, (2) it is not obligated to provide records that do not exist, and (3) Bacolod’s request

for sexually explicit JPay messages did not seek identifiable public records. Regarding its cost

bill, the DOC argues that Bacolod has waived any objection because he did not object below or

file a motion to reconsider the costs.

                                      I. STANDARD OF REVIEW

       We review challenges to agency actions under the PRA de novo. City of Federal Way v.

Koenig, 167 Wash. 2d 341, 344, 217 P.3d 1172 (2009). We stand in the same position as the superior

courts when the record on a show cause motion consists only of affidavits, memoranda of law, and

other documentary evidence. Mitchell v. Dep’t of Corr., 164 Wash. App. 597, 602, 277 P.3d 670

(2011). However, unchallenged factual findings are treated as verities on appeal. Adams v. Dep’t

of Corr., 189 Wash. App. 925, 939, 361 P.3d 749 (2015).

                             II. ELECTRONIC INSPECTION OF RECORDS

       Bacolod claims that the DOC violated the PRA because it only provided him with physical

copies of his central file and health care records. Bacolod claims that he is entitled to personally

view the electronic version of these documents at his prison. We disagree and hold that the DOC

did not violate the PRA when it provided Bacolod with physical copies of documents responsive

to his records request.

A. THE DOC’S POLICIES ARE REASONABLE UNDER THE PRA

       The PRA allows agencies to adopt and enforce reasonable rules that are consistent with the

PRA’s purposes of allowing access to public records, protecting public records from damage or

disorganization, and preventing excessive interference with other essential functions of the agency.

RCW 42.56.100. “Agency facilities shall be made available to any person for the copying of



                                                  11
No. 53368-5-II


public records except when and to the extent that this would unreasonably disrupt the operations

of the agency.” RCW 42.56.080(2).

       The DOC has enacted regulations and an internal policy that govern the handling of public

records requests that are consistent with the PRA’s statutory provisions and ensure that the

processing of PRA requests does not interfere with important agency functions. WAC 138-08-

090(1). By the nature of their incarceration, inmates are not able to inspect records at the DOC’s

main office in Tumwater, Washington. Additionally, a requirement to transport inmates to

Tumwater to inspect public records would interfere with the DOC’s function of supervising

inmates in a prison setting and could present a significant safety risk to the community. As Denise

Vaugn, Allan Soper, and Israel Gonzalez explained in their declarations, an option that requires

the DOC to permit inspection at a prison of records either on CD or via the state government

network presents significant logistical and security concerns.

       This court has previously held that the DOC’s policies are reasonable procedures under

RCW 42.56.100. In Sappenfield v. Department of Corrections, 127 Wash. App. 83, P.3d 808 (2005),

an inmate asked for documents that were not contained in his central file. The DOC offered to

mail the records after receiving payment for copy costs and postage in advance. Sappenfield, 127




                                                12
No. 53368-5-II


Wn. App. at 85. Rather than pay for the records, the inmate sued the DOC and challenged WAC

137-08-090.4, 5 Sappenfield, 127 Wash. App. at 87-88.

          Sappenfield held that “[The DOC’s] procedures appropriately balance public disclosure act

mandates with its duty to manage prison inmates.” 127 Wash. App. at 84. The court rejected the

inmate’s arguments that the inspection should be allowed because the documents were located in

the same facility. Sappenfield, 127 Wash. App. at 86-88. The court determined that promptly

mailing responsive records at a reasonable charge satisfied the DOC’s obligation to set its own

disclosure rules. Sappenfield, 127 Wash. App. at 89. The court went on to say that the DOC is

“statutorily required to adopt procedures that protect the integrity of its records and also avoid




4
    WAC 137-08-090 states:
               (1) All requests for the disclosure of a public record, other than requests by
       incarcerated individuals for inspection of their health record or central file must be
       submitted in writing directly to the Department of Corrections Public Records
       Officer at P.O. Box 41118, Olympia, WA 98504 or via email at
       publicdisclosureunit@doc1.wa.gov identifying the record(s) sought with
       reasonable certainty. The written request should include:
               (a) The name of the person requesting the record and their contact
               information;
               (b) The calendar date on which the request is made; and
               (c) The records requested.
               Incarcerated individuals under the authority of the department of
       corrections will submit requests to inspect their own health record, under chapter
       70.02 RCW, or central file to the records manager at the facility in which they are
       currently incarcerated. For all other requests, incarcerated individuals must submit
       the request to the public records officer at the address listed in this subsection.
               (2) A request received after business hours will be considered to have been
       received the following business day.
5
 After Sappenfield and Gronquist v. Department of Corrections, 159 Wash. App. 576, 247 P.3d 436
(2011), the legislature amended RCW 42.56.120 multiple times, including a number of significant
amendments in 2017. However, the legislature has never acted to overrule or otherwise undermine
our decisions in Sappenfield and Gronquist.


                                                  13
No. 53368-5-II


interference with [the DOC’s] essential function to securely restrain criminal offenders.”

Sappenfield, 127 Wash. App. at 89. The court determined that the PRA “does not categorically

preclude denying requests for direct inspection when necessary to preserve the records and its own

essential functions.” Sappenfield, 127 Wash. App. at 89.

       In Gronquist v. Department of Corrections, 159 Wash. App. 576, 247 P.3d 436 (2011), we

relied on Sappenfeld and held that the DOC appropriately balanced its responsibilities under the

PRA with its duties to manage prison inmates. In Gronquist, two inmates challenged the DOC’s

policy regarding personal inspection of responsive records. 159 Wash. App. at 582. The inmates

requested to inspect records outside of their central files. Gronquist, 159 Wash. App. at 582. The

DOC offered to mail the records to the inmates after receiving payment for copy costs and postage

in advance. Gronquist, 159 Wash. App. at 582. The inmates argued that the PRA required the DOC

to permit inspection of records and that denial of such inspection was a denial of the PRA request.

Gronquist, 159 Wash. App. at 582.

       Relying on Sappenfield, we determined that the DOC’s policy reasonably considered the

unique nature presented by requests from incarcerated individuals and the DOC did not deny the

inmates responsive records by applying the DOC’s valid policy. Gronquist, 159 Wash. App. at 586.

In Gronquist, we noted that “there is no requirement [in the PRA] that an agency transmit the

records to the requester who is unable to come to the agency’s premises.” Gronquist, 159 Wn.

App. at 586 n.7.

       Additionally, we previously held in Mitchell v. Department of Corrections, 164 Wash. App.
597, 277 P.3d 670 (2011) that the DOC does not have a duty to produce responsive records

electronically to an incarcerated requester. We affirmed that the DOC’s offer to provide the inmate



                                                14
No. 53368-5-II


with copies to allow a third party to inspect the responsive records complied with the DOC’s PRA

obligations. Mitchell, 164 Wash. App. at 607.

       These cases squarely govern and foreclose Bacolod’s PRA claim. In response to Bacolod’s

request, Bacolod had the following options: to have a third party inspect the records at the DOC’s

headquarters, to pay for paper copies, to have the records emailed to a third party, or to purchase

records on a CD that would be mailed to a third party. Bacolod, however, was not permitted—

and the DOC was not required to provide—personal electronic inspection of records at Bacolod’s

prison. Bacolod made it clear that he only wanted to inspect the records at his prison.

       Because the DOC’s rules regarding inspection of records by inmates are reasonable and an

agency has no obligation to permit inspection at the requester’s location, the DOC did not deny

Bacolod’s records request when it declined to allow personal inspection but provided Bacolod a

number of alternative options to receive the records in PRU-47690. Therefore, we hold that the

superior court correctly rejected Bacolod’s claim because the DOC responded to his records

request according to its reasonable procedural rules adopted under RCW 42.56.100.

B. SAPPENFIELD AND GRONQUIST

       Bacolod attempts to distinguish Sappenfield and Gronquist because “in both cases the

prisoners requested to inspect records that did not pertain to themselves or what would otherwise

be in their own central file or health care records.” Br. of Appellant at 17. Bacolod is incorrect.

       In Gronquist, one of the plaintiffs “sought inspection of 14 different categories of

information, including written materials regarding himself, materials concerning a job that

Gronquist appears to have wanted, the complete employment files of two corrections officers, and

records and/or training materials that appraise staff.” Gronquist, 159 Wash. App. at 581 (emphasis



                                                15
No. 53368-5-II


added). Despite the fact that the records being requested consisted of materials about himself, we

rejected Gronquist’s claim. Gronquist, 159 Wash. App. at 591. In Gronquist, the important fact was

that the records did not exist in the inmate’s central file. Gronquist, 159 Wash. App. at 591.

Similarly, based on the unchallenged factual findings, the records Bacolod requested did not exist

in his central file or medical file. Thus, he was not permitted to inspect them.

        Bacolod also challenges the applicability of Gronquist and Sappenfield by arguing that the

term “central file” also includes electronic documents. This argument ignores the superior court’s

uncontested factual findings and the evidence presented by the DOC. Specifically, Denise

Vaugn’s declaration explains that “‘central file’ is a term that is used “to refer to a physical file of

documents with records related to an offender’s incarceration.” CP at 106-07. The superior court

correctly found that the requested records were not in Bacolod’s central file.

        Contrary to Bacolod’s claim that the DOC created this definition for this litigation, this

definition is consistent with how the term “central file” has been used in past litigation. See Adams

v. Dep’t of Corr., 189 Wash. App. 925, 930, 361 P.3d 749 (2015) (describing physical file from

which documents were removed). Additionally, it is consistent with Bacolod’s own definition:

“[A] [c]entral file is just hard copy records that are tangible, like these papers in front of us. I’ve

never been able to see anything electronic regarding my central file.” CP at 481. The term “central

file” does not encompass documents in electronic databases.

        Finally, Bacolod argues that the DOC violated the PRA because it failed to cite any

exemption when it denied him the right to inspect electronic records and because it distinguished

among requesters. The DOC was not required to cite any exemption when it denied him the right

to inspect because the DOC was not claiming any exemption. Instead, the DOC was making the



                                                  16
No. 53368-5-II


records available to Bacolod, just not in the manner that Bacolod desired. We rejected a similar

argument in Gronquist. 159 Wash. App. at 583 n.6. Similarly, the prior decisions foreclose

Bacolod’s argument that the DOC’s polices impermissibly distinguish among requesters. Rather,

as Gronquist and Sappenfield confirm, the policies regarding inspection by inmates are reasonable

and based on the unique concerns presented by inspection by inmates. Furthermore, Bacolod has

not pointed to any evidence that the DOC permits inspection by non-incarcerated requesters at a

location of the requester’s choosing. As such, Bacolod has not presented any evidence that the

DOC is treating him different from other requesters. Therefore, Bacolod has failed to show that

his circumstances are distinguishable from the issues decided in Sappenfield and Gronquist.

C. CONCLUSION

       Because the DOC did not have a duty under the PRA to permit electronic inspection at

Bacolod’s prison facility, we hold that the superior court correctly dismissed his PRA claim.

                               III. “ISIS MAKES A PORN” RECORDS

       Bacolod also argues that the DOC violated the PRA when it failed to conduct a reasonable

search for “[a] list of any and all offender[s] who have downloaded any individual songs or the

entire album titled, ‘Isis Makes a Porn,’ by Stephanie Love, from the WA State JPay System,

during the time period of January 1, 2010, to the present date of this request.” Br. of Appellant at

26-27. The DOC argues that it is not obligated to provide records that do not exist or that are

maintained by a third party vendor, and which records DOC did not prepare, own, use or retain,

nor did the records impact DOC functions or decisions. We agree with the DOC.

       An agency has no duty to produce a record that is nonexistent. Bldg. Indus. Ass’n of Wash.

v. McCarthy, 152 Wash. App. 720, 734, 218 P.3d 196 (2009). Instead, agencies are required to



                                                17
No. 53368-5-II


produce records that have been located after a reasonable search. See Kozol v. Wash. State Dep’t

of Corr., 192 Wash. App. 1, 8, 366 P.3d 933 (2015).

        Here, Bacolod requested a list of all inmates who downloaded songs from the album “Isis

Makes a Porn” by Stephanie Love from the JPay system during the time period of January 1, 2010,

to the date of his records request PLU-48397. Bacolod concedes that he was not aware of whether

this album was ever available on JPay and admits that he could not find the album on JPay. The

superior court found that the DOC did not have responsive records, and Bacolod does not assign

error to that finding.

        Because the records that Bacolod requested do not exist, we hold that the superior court

correctly dismissed his claim.

     IV. SEXUALLY EXPLICIT JPAY MESSAGES AND ASSOCIATED MAIL REJECTION NOTICES

        Bacolod argues that the DOC violated the PRA when it failed to disclose or produce records

in response to his records request PRU-49030 for all JPay messages that had been rejected as

sexually explicit and their corresponding rejection notices. The DOC argues that the superior court

correctly concluded that it did not violate the PRA in its handling of Bacolod’s request because

this request did not seek identifiable public records. We agree with the DOC.

        Prior to determining whether the PRA applies, a court must make a threshold determination

as to whether the requested documents are public records. Dragonslayer, Inc. v. Gambling

Comm’n, 139 Wash. App. 433, 444, 161 P.3d 428 (2007), overruled on other grounds by SEIU Local

925 v. Dept. of Early Learning, 194 Wash. 2d 546, 450 P.3d 1181 (2019). A valid request under the

PRA must be for identifiable public records. Hangartner v. City of Seattle, 151 Wash. 2d 439, 447-

48, 90 P.3d 26 (2004). A party requesting records under the PRA “must, at a minimum . . . identify



                                                18
No. 53368-5-II


the documents with reasonable clarity to allow the agency to locate them.” Hangartner, 151
Wash. 2d at 447. When a request does not seek identifiable public records, the agency is not obligated

to respond to the request. Hangartner, 151 Wash. 2d at 449.

       The inability of an agency to perform a keyword search for records is one factor that courts

consider in determining whether a request sought identifiable public records.           See Fisher

Broadcasting-Seattle TV LLC v. City of Seattle, 180 Wash. 2d 515, 519-20, 326 P.3d 688 (2014).

Agencies are not obligated to fulfill sweeping requests that would require the agencies to employ

guesswork to fulfill or to serve as a requester’s research assistants.

       Under the unique circumstances of Bacolod’s records request, the superior court’s

unchallenged findings of fact concluded that the DOC does not have the capability to search for

JPay messages based on the reason that they were rejected. To fulfill the request, the DOC would

be required to essentially research the reason for each rejection to determine if it was responsive.

Because of the inability to search for the messages, the DOC would have to review every single

JPay user’s account to see if there were messages that had been rejected and the reason for the

rejections. At the time of the proceedings below, there were 12,000 active JPay accounts in

addition to the inactive accounts. The superior court noted that such a search would be incredibly

burdensome and almost impossible for the DOC to complete in a reasonable fashion.

       Additionally, as the superior court concluded that the actual JPay messages themselves are

not public records that are subject to the PRA because they do not contain information relating to

the conduct of government and are also not prepared, owned, used, or retained by any state or local

agency. RCW 42.56.010(3). The messages in question are communications between inmates and

their family and friends. Although the JPay messages are writings, they do not contain information



                                                  19
No. 53368-5-II


related to the conduct of government because they contain messages between private individuals.

Furthermore, these messages are not owned, used, retained, or prepared by the DOC. Such private

communications do not relate to the conduct of government. Additional, no DOC staff are

involved in preparing or retaining the messages. The messages are saved on servers that are owned

by JPay, and the messages are not used by the DOC in a manner that would transform such private

communications into a public record.

       Bacolod does not analyze the elements of a public record as applied to the messages

themselves in any meaningful manner. Such cursory analysis does not adequately address the

issue and we do not consider inadequately briefed argument. RAP 10.3(a)(6); Cowiche Canyon

Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992) (argument unsupported by

citation to the record or authority will not be considered).

       Because the JPay messages are not public records, we hold that the superior court correctly

dismissed Bacolod’s claim.6

                                     V. THE DOC’S COST BILL

       Bacolod argues that the PRA prevents agencies from being awarded costs in litigating PRA

suits. The DOC argues that it sought costs related to the payment of a filing fee for its

counterclaim, the pro rata amount of the portions of Bacolod’s deposition transcript that were

submitted to the superior court, and statutory attorney fees. The DOC claims that all of these fees



6
 Bacolod claims that the DOC retains JPay records in its databases. Bacolod does not cite to any
portion of the record to support this argument. RAP 10.3(a)(6); Cowiche Canyon Conservancy,
118 Wash. 2d 801 at 809. Accordingly, we decline to address it. Bacolod also claims that the DOC
collects a commission for each email sent or received by a prisoner. The DOC does receive a
commission, but it is deposited into the Offender Betterment Fund for activities and support for
offenders. Bacolod does not explain how this commission changes the analysis.


                                                 20
No. 53368-5-II


are permitted under RCW 4.84.010 and RCW 4.84.060. The DOC further argues that Bacolod has

waived any objection to these costs because he did not object or file a motion to reconsider the

costs. We agree with the DOC.

       RCW 4.84.060 provides that a defendant is entitled to a judgment for costs “[i]n all cases

where costs and disbursements are not allowed to the plaintiff.” Such costs include filing fees, the

reasonable expense of deposition transcripts, and statutory attorney’s fees. RCW 4.84.010(1), (6),

(7). A party objecting to a cost bill must generally file a motion to retax costs within six days of

the filing of a cost bill. CR 78(e). Although the failure to file a timely motion to retax costs does

not deprive a court of jurisdiction to review costs, we do not generally decide issues related to

costs when the superior court has never been given the opportunity to address the issue. See

Mitchell v. Inst. of Pub. Policy, 153 Wash. App. 803, 823-24, 225 P.3d 280 (2009).

       Here, the DOC sought costs related to the payment of a filing fee for its counterclaim, the

pro rata amount of the portions of Bacolod’s deposition transcript that were submitted to the

superior court, and statutory attorney’s fees. Bacolod did not object to the costs or file a motion

to reconsider costs. Consequently, Bacolod has waived any objection to such costs.7

       Because Bacolod did not object below or file a motion to reconsider the costs, we hold that

Bacolod’s argument fails.




7
 Even if Bacolod did not waive such objections, his objections are unsupported. It is true that the
PRA’s attorney’s fees and costs provision in RCW 42.56.550(4) does not appear to provide for an
award of costs to an agency. However, this does not mean that an agency cannot recover costs
under another statutory provision. In this case, the DOC was entitled to costs under RCW 4.84.060
because Bacolod was not entitled to costs.


                                                 21
No. 53368-5-II


                                        ATTORNEY FEES

       Bacolod requests appellate attorney fees and costs. We deny this request.

       A party that substantially prevails on an appeal is entitled to costs. RAP 14.2. Because the

superior court’s decision is affirmed, Bacolod is not entitled to costs because he did not

substantially prevail on appeal. Further, Bacolod is not entitled to statutory attorney’s fees because

he is pro se. Mitchell, 164 Wash. App. at 608. Thus, we deny Bacolod’s request for appellant fees

and costs.

                                          CONCLUSION

       We hold that DOC did not violate the PRA, reject Bacolod’s untimely challenge to DOC’s

cost bill, deny his request for appellant fees and costs, and affirm the superior court’s dismissal of

his PRA claims.



                                                      SUTTON, A.C.J.
 We concur:



WORSWICK, J.




MELNICK, J.




                                                 22